Todd, J.
I concur in the decree refusing to set aside our former decree in this ease. In expressing this concurrence, I desire to state briefly my reasons therefor. This society was established in 1817.
*862In 1836, by an act of the Legislature, it was declared: “ That from, .-and after the passage of this act all property, real and personal, belonging to the Orphan Boys’ Asylum of New Orleans be, and the same is hereby, exempted from all taxation, either by the State, parish or city in which it is situated, any law to the contrary notwithstanding.”
By Act 96, of 1844, the same “exemption from taxation” was extended to the Female Orphan Asylum, being the corporate name of the defendant in this suit. And another act was passed in 1850 again declaring a special exemption in favor of this society from municipal taxation.
After the passages of these several acts, and we must presume on the faith of these exemptions, large improvements and additions were made to the asylum buildings and money borrowed to make the same, part of which is still owing by the society, and which was, doubtless, loaned on the faith of these several acts.
I think, under these facts, a contract was created between the State and this society, protected by the Federal Constitution, and bringing it clearly within the cases of the University vs. People, 9 Otto, 309, and the City vs. Southern Bank, 23 An. 271.
While not prepared to dissent from the reasoning of the Court in its former opinion, I prefer to place my concurrence in that decree upon the ground now assigned.